                              Case 3:19-cv-01433-JAM Document 9 Filed 10/10/19 Page 1 of 1

                                                         UNITED STATES DISTRICT COURT
                                                                    DISTRICT OF CONNECTICUT


                                   450 Main Street                    141 Church Street                 915 Lafayette Boulevard
                                   Hartford, CT 06103                 New Haven, CT 06510               Bridgeport, CT 06604
                                   Phone: 860.240.3200                Phone: 203.773.2140               Phone: 203.579.5861
                                   Fax: 860.240.3211                  Fax: 203.773.2334                 Fax: 203.579.5867



                                   October 10, 2019
          Robin D. Tabora
                          Clerk


    Dinah Milton Kinney                                             NOTICE TO COUNSEL
            Chief Deputy Clerk


            Jane R. Bauer          IN RE: Clinton Nurseries, Inc.
           Operations Manager

                                   BANKRUPTCY FILE NUMBER: 17-31897
            Andrea Perce
    Human Resources Manager
                                   CIVIL DOCKET NUMBER: 3:19-cv-01433-JAM

    Christopher Newton
Information Technology Manager
                                   A record on appeal in the above-entitled matter was transmitted to the District Court by
                                   the U.S. Bankruptcy Court on October 10, 2019 and entered on the docket on October
          Melissa Ruocco
     Division Manager, Hartford    10, 2019 pursuant to Bankruptcy Rules.

            Bryan Blough           The appellant and appellee shall serve and file their briefs pursuant to Bankruptcy
   Division Manager, Bridgeport    Rule 8018.

                                   Thereafter, the matter will be scheduled for disposition by this court as soon as
                                   possible.


                                   ROBIN D. TABORA, CLERK




                                   By: /s/ N Fanelle     _
                                       Deputy Clerk
